Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Megan Doughty on February 25, 2021.

The application has been amended as follows: 

Claim 38 has been amended as follows:
Method for treating hair according to claim 36, wherein:
the water is applied to the hair during the application step and/or
the cosmetic composition is applied to the hair during the application step, and the passage of the heating element along the hair brings about [[a]] the runoff resulting from the melting of a compound of the cosmetic composition previously applied to the hair.

The abstract has been amended as follows:
On the first line of the abstract “The present invention relates to an assembly comprising” have been amended to read –The present invention relates to an assembly including-

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the claimed assembly comprising a collecting device coupled to the bottom jaw comprising a reservoir comprising an opening for collecting the liquid or foam runoff in the reservoir, the reservoir being closed except for the opening that collect the liquid or foam runoff in the reservoir, a fastening system to couple the collecting device in a removable manner to the bottom jaw and a grating disposed on the reservoir in the opening in combination with the other claimed limitations.
With respect to claim 36, The claimed method comprising collecting with the aid of the collecting device coupled to the bottom jaw of the straightening iron a runoff of liquid or foam in the reservoir due to the presence of water and/or the cosmetic composition of the hair, the reservoir extending along the straightening iron and laterally on the side of the bottom jaw, in combination with the other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        2/25/2021